Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 19-38 are currently pending and are addressed below.
Priority
Acknowledgment is made of applicant's claim for priority application No. JP2018-194057 filed on 10/15/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 20, 21, 24, 25, 26, 27, 29, 30, 31, 32, 33, 35, 36, 37, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 8, or 15 of U.S. Patent No. 11,045,948. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain substantially all of the limitations of pending claim 19, thereby anticipating the pending claims. With respect to claims 1 and 3, the patented claims contain all limitations of pending claim 19 with the exception of explicitly reciting a computer readable medium. However, the Examiner notes that the apparatus of patented claims 1 and 3 require a computer readable medium in order to execute the process as claimed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the non-transitory computer readable medium of pending claim 19 into the patented apparatus of claim 1 or 3 in order to store the instructions for performing the process as claimed in patented claims 1 and 3.
Claims 22 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 or 3 of U.S. Patent No. 11,045,948 in view of Brandenberger (US 2015/0251315). The patented claims recite all limitations of claims 22 and 34 with the exception of the aforementioned computer readable medium and the limitation wherein the change information includes change in the orientation of the first object. However, Brandenberger teaches a system and method of controlling a work robot for performing work inside a target region, wherein change information is concerning a position, orientation of a body in the area (see at least ¶0050, ¶0090, ¶0172, ¶0199).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the control apparatus of patented claim 1 or 3 with the acquisition of position and orientation information of an object in the environment in order to accurately determine the state of the environment, and perform a target action while avoiding collisions.


Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 19, 31, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandenberger (US 2015/0251315).

Regarding claim 19:
Brandenberger teaches a control apparatus comprising: 
a non-transitory computer-readable storage medium configured, when the control apparatus is in communication with a robot having a manipulator for performing work inside a target region, to store trajectory information that represents a trajectory for movement of the manipulator within the target region (see at least ¶0050); and 
a processor configured to: 
acquire change information that indicates a change in the target region that includes at least one of: (i) a change in an orientation or position of a first object in the target region (moving second arm and/or moving object in the environment, see at least ¶0073, ¶0089-0090 ¶0172 ¶0199), (ii) removal of the first object from the target region, or (iii) a new object being arranged or to be arranged inside the target region; 
determine, based on the change information, whether the trajectory for movement of the manipulator needs correction due to the change in the target region (collision checking module, see at least ¶0082); and 
in response to a determination that the trajectory needs correction, determine, based on the change information, a new trajectory for movement of the manipulator in the target region (see at least Fig. 2B, collision examinations carried out with envelopes, see at least ¶0103-104).

Regarding claim 31:
Brandenberger teaches A non-transitory computer-readable medium having instructions that, when executed by a processor, causes the processor to: 
acquire, when the processor is in communication with a robot having a manipulator for performing work inside a target region trajectory information that represents a trajectory for movement of the manipulator within the target region (see at least ¶0050);
acquire change information that indicates a change in the target region that includes at least one of: (i) a change in an orientation or position of a first object in the target region (moving second arm and/or moving object in the environment, see at least ¶0073, ¶0089-0090 ¶0172 ¶0199), (ii) removal of the first object from the target region, or (iii) a new object being arranged or to be arranged inside the target region; 
determine, based on the change information, whether the trajectory for movement of the manipulator needs correction due to the change in the target region (collision checking module, see at least ¶0082); and 
in response to a determination that the trajectory needs correction, determine, based on the change information, a new trajectory for movement of the manipulator in the target region  (see at least Fig. 2B, collision examinations carried out with envelopes, see at least ¶0103-104).

Regarding claim 38, Brandenberger further teaches a control apparatus as in claims 19 and 31 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 22, 26-28, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenberger.

Regarding claim 22:
Brandenberger teaches the limitations as in claim 19 above. Brandenberger teaches at least considering the arms and objects in the environment when determining collisions. Brandenberger does not explicitly state determining an orientation.
However, it would have been obvious to one of ordinary skill in the art, when taking into account a change in the environment based on movement of an object in the environment, to register any change affecting collision detection, including orientation, especially with respect to the robot arms, as taught by Brandenberger, in order to take into account relevant variables, affecting spatial occupation when determining if a collision is likely to occur.

Regarding claim 26:
Brandenberger further teaches wherein the processor is configured to determine whether the trajectory needs correction based on a model of the manipulator and based on a model of the first object or of the new object (all objects in the motion area of the arms are provided in form of modelled envelopes, see at least [0017], [0200]).

Regarding claim 27:
Brandenberger further teaches wherein the processor is configured, when the first object or the new object is an obstacle to be avoided by the manipulator, to determine whether the trajectory needs correction by determining whether the trajectory would cause a collision between the model of the manipulator and the model of the first object or of the new object (all objects in the motion area of the arms are provided in form of modelled envelopes, see at least [0017], [0200]).

Regarding claim 28:
Brandenberger further teaches wherein the model of the manipulator and the model of the first object or the new object are each formed from at least one of a spherical shape, a cylindrical shape, or a polygonal shape (envelopes as rectangles/3d rectangles, see at least Fig. 1, ¶0122, ¶0132).

Regarding claim 30:
Brandenberger further teaches wherein the processor is configured to control movement of the robot based on the new trajectory (see at least ¶0077).

Regarding claim 34, Brandenberger teaches the limitations as in claim 22 above.

Claim Rejections - 35 USC § 103
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Brandenberger as applied to claim 19 above, in view of Shimada (US 4,888,707).

Regarding claim 23:
 Brandenberger teaches the limitations as in claim 19 above. Brandenberger does not explicitly teach a threshold distance to determine interference. Brandenberger does teach the objects having modelled envelopes including a “security distance” which at least implies a threshold distance. However, the Examiner notes that some threshold must be met to determine interference, even if the threshold is effectively zero.
Alternately or in addition, Shimada teaches a system and method of determining collisions between objects in an environment, wherein interference is determined based on a condition that a minimum distance between objects is less than a predetermined threshold (see at least abstract, column 2, lines 42-58, column 6, lines 49-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the collision detection system and method as taught by Brandenberger with the technique of determining a collision based on a predetermined threshold distance between objects as taught by Shimada in order to provide for a fast, accurate collision detection method which allows for a buffer to ensure a sufficient clearance between objects.

	
Regarding claim 24:
Brandenberger further teaches wherein the processor is configured to determine the new trajectory by replanning the trajectory at one or more locations where the first object or the new object would cause interference to the trajectory (see at least Fig. 2B, collision examinations carried out with envelopes, see at least ¶0103-104)..

Regarding claims 35-36, Brandenberger and Shimada teaches the limitations as in claims 23-24 above.

Claim Rejections - 35 USC § 102
patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 19-21, 29, 31-33 and 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLean (Update and repair of a roadmap after model error discovery, 1997).

Regarding claim 19:
McLean teaches a control apparatus comprising: 
a non-transitory computer-readable storage medium configured, when the control apparatus is in communication with a robot having a manipulator for performing work inside a target region, to store trajectory information that represents a trajectory for movement of the manipulator within the target region (robot path planning in a region. the Examiner notes that a robot inherently has computer readable storage medium and a processor to execute instructions); and 
a processor configured to: 
acquire change information that indicates a change in the target region that includes at least one of: (i) a change in an orientation or position of a first object in the target region, (ii) removal of the first object from the target region, or (iii) a new object being arranged or to be arranged inside the target region (section 3, Incremental roadmaps including newly discovered and removed obstacles, p. 54-56); 
determine, based on the change information, whether the trajectory for movement of the manipulator needs correction due to the change in the target region (section 3, Incremental roadmaps, replanning based on changes in the environment, p. 54-56); and 
in response to a determination that the trajectory needs correction, determine, based on the change information, a new trajectory for movement of the manipulator in the target region (section 3, Incremental roadmaps, replanning based on changes in the environment, p. 54-56).

Regarding claim 20:
McLean teaches wherein the change information indicates the change in the target region to include removal of the first object from the target region, such that the processor is configured to determine whether the trajectory for movement of the manipulator in the target region needs correction due to removal of the first object from the target region (section 3, Incremental roadmaps including newly discovered and removed obstacles, p. 54-56).

Regarding claim 21:
McLean further teaches wherein the change information indicates the change in the target region to include the new object being arranged or to be arranged inside the target region, such that the processor is configured to determine whether the trajectory for movement of the manipulator in the target region needs correction due to the new object being arranged or to be arranged inside the target region (section 3, Incremental roadmaps including newly discovered and removed obstacles, p. 54-56). 
Regarding claim 29:
McLean further teaches wherein the trajectory information represents a plurality of unit trajectories which connect a series of locations at which the manipulator is to perform a series of operations, wherein the plurality of unit trajectories form an overall trajectory, and wherein the trajectory is one unit trajectory of the plurality of unit trajectories, and wherein the processor is configured to determine a new overall trajectory due to the change in the target region by replanning the one unit trajectory while reusing other unit trajectories of the plurality of unit trajectories (see at least replanning broken paths, section 5).
Regarding claims 31-33 and 38, McLean teaches a computer readable medium and control apparatus as detailed with respect to claims above.

Claim Rejections - 35 USC § 103
Claims 23-25and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over McLean as applied to claim 19 above, and further in view of Shimada (US 4,888,707).

Regarding claim 23:
 McLean teaches the limitations as in claim 19 above. McLean does not explicitly teach a threshold distance to determine interference. However, the Examiner notes that some threshold must be met to determine interference, even if the threshold is effectively zero.
Alternately or in addition, Shimada teaches a system and method of determining collisions between objects in an environment, wherein interference is determined based on a condition that a minimum distance between objects is less than a predetermined threshold (see at least abstract, column 2, lines 42-58, column 6, lines 49-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the collision detection system and method as taught by McLean with the technique of determining a collision based on a predetermined threshold distance between objects as taught by Shimada in order to provide for a fast, accurate collision detection method which allows for a buffer to ensure a sufficient clearance between objects.

	
Regarding claim 24:
McLean further teaches wherein the processor is configured to determine the new trajectory by replanning the trajectory at one or more locations where the first object or the new object would cause interference to the trajectory (see at least replanning broken paths, section 5).

Regarding claim 25:
McLean further teaches wherein the processor is configured to replan the trajectory only at the one or more locations where the first object or the new object would cause interference to the trajectory (see at least replanning broken paths, section 5).

Regarding claims 35-37, McLean teaches a computer readable medium and control apparatus as detailed with respect to claims above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664